UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6526



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GLEN MARK, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
Senior District Judge. (2:89-cr-00263; 1:05-cv-01037-FWB-PT)


Submitted: September 28, 2006              Decided: October 6, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glen Mark, Jr., Appellant Pro Se. Angela Hewlett Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Glen Mark, Jr., seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2000) motion.                   The order is

not   appealable       unless    a   circuit     justice   or    judge       issues    a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                            28 U.S.C.

§   2253(c)(2)    (2000).       A    prisoner    satisfies      this    standard      by

demonstrating      that    reasonable      jurists     would      find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                     We have

independently reviewed the record and conclude that Mark has not

made the requisite showing.           Accordingly, we deny a certificate of

appealability and dismiss the appeal.               We deny Mark’s motions to

expedite the appeal and dispense with oral argument because the

facts   and    legal    contentions     are     adequately      presented      in   the

materials     before    the     court   and     argument   would       not    aid   the

decisional process.



                                                                             DISMISSED


                                        - 2 -